 1   John R. Clemency (Bar No. 009646)
     Janel M. Glynn (Bar No. 025497)
 2   POLSINELLI PC
     CityScape
 3   One East Washington St., Suite 1200
     Phoenix, Arizona 85004
 4   Telephone: (602) 650-2000
     Facsimile: (602) 264-7033
 5   E-Mail: jclemency@polsinelli.com
     E-Mail: jglynn@polsinelli.com
 6   Attorneys for the Debtors
 7                    IN THE UNITED STATES BANKRUPTCY COURT
 8                                THE DISTRICT OF ARIZONA
 9                                                        Chapter 11 Proceedings
     In re:
10                                                        Case No. 2:17-bk-13538-DPC
     AHMAD WALI MAILATYAR and EDYTA
11   KAMILA MAILATYAR                                   NOTICE OF FILING
                               Debtors.                 MOTION FOR VOLUNTARY
12
                                                        DISMISSAL OF DEBTORS’
13                                                      CHAPTER 11 BANKRUPTCY
                                                        CASES AND OPPORTUNITY TO
14                                                      OBJECT
15

16            NOTICE IS HEREBY PROVIDED THAT:
17
              1.   Ahmad Wali Mailatyar and Edyta Kamila Mailatyar (the “Debtors”), the
18
     debtors and debtors-in-possession in the above-captioned Chapter 11 bankruptcy case (the
19

20   “Bankruptcy Case”), filed the Motion For Voluntary Dismissal Of Debtors’ Chapter 11

21   Bankruptcy Cases (the “Motion”) which seeks dismissal of their Chapter 11 bankruptcy
22   cases pursuant to 11 U.S.C. § 1112(b).
23
              2.   Any objection to the Motion must be in writing, filed with the Court, and
24

25
     served on the Debtors all within 21 days of the date of this Notice (plus 3 days mail time).

26            3.   IF NO OBJECTIONS ARE TIMELY FILED AND SERVED AS
27   PROVIDED ABOVE, THE COURT MAY GRANT THE MOTION WITHOUT
28

Case 65480984.1
     2:17-bk-13538-DPC                        1
                            Doc 238 Filed 10/02/18  Entered 10/02/18 15:55:34           Desc
                             Main Document    Page 1 of 3
 1   FURTHER NOTICE OR HEARING.             IF A TIMELY OBJECTION IS FILED, THE
 2
     DEBTORS WILL REQUEST A HEARING REGARDING THE MOTION.
 3
           RESPECTFULLY SUBMITTED this 2nd day of October, 2018.
 4

 5                                              POLSINELLI PC

 6                                              By: /s/ Janel M. Glynn
                                                   John R. Clemency
 7                                                 Janel M. Glynn
 8                                                  Attorneys for Debtors
     COPIES of the foregoing sent
 9   via e-mail and/or U.S. Mail this
     2nd day of October,
10
     2018, to the following:
11
     Isaac M. Gabriel
12   Molly J. Kjartanson
13   QUARLES & BRADY LLP
     Renaissance one
14   Two North Central Avenue
     Phoenix, AZ 85004
15
     Isaac.gabriel@quarles.com
16   Molly.kjartanson@quarles.com
     Attorneys for Timothy R. Wright
17

18   Office of the U.S. Trustee
     230 N. First Avenue, Suite 204
19   Phoenix, AZ 85003
     Ustpregion14.px.ecf@usdoj.gov
20

21   Synchrony Bank
     c/o PRA Receivables Management, LLC
22   P.O. Box 41021
23   Norfolk, VA 23541
     claims@recoverycorp.com
24
     James E. Shively
25   BALL, SANTIN & McLERAN, PLC
26   2999 N. 44th Street, Suite 500
     Phoenix, AZ 85018
27   shively@bsmplc.com
28
     Attorney for TD Auto Finance LLC
     Michelle R. Ghidotti-Gonsalves

Case 65480984.1
     2:17-bk-13538-DPC                        2
                            Doc 238 Filed 10/02/18  Entered 10/02/18 15:55:34   Desc
                             Main Document    Page 2 of 3
 1   LAW OFFICES OF MICHELLE GHIDOTTI
     5120 E. LaPalma Avenue, Suite 206
 2
     Anaheim Hills, CA 92807
 3   mghidotti@ghidottilaw.com
     Attorneys for Forethought Life Insurance Company
 4

 5   Jared G. Parker
     Lawrence D. Hirsch
 6   PARKER SCHWARTZ, PLLC
     7310 N. 16th Street, Suite 330
 7   Phoenix, AZ 85020
 8   jparker@psazlaw.com
     lhirsch@pszlaw.com
 9   Attorneys for Parker Schwartz, PLLC
10
     Janet M. Spears
11   ALDRIDGE PITE, LP
     4375 Jutland Drive, Suite 200
12   P.O. Box 17933
13   San Diego, CA 92177-0933
     ecfazb@aldridgepite.com
14   Attorneys for JPMorgan Chase Bank, N.A.
15
     First Guaranty Mortgage Corporation
16   c/o Roundpont Mortgage Servicing Corp.
     5016 Parkway Plaza Blvd., Suite 200
17   Charlotte, NC 28217-1930
18
     Roundpoint Mortgage
19   5016 Parkway Plaza Blvd., Suite 200
     Charlotte, NC 28217-1930
20

21   Rushmore Loan Management
     P.O. Box 52708
22   Irvine, CA 92619-2708
23

24   /s/ Angela Renteria
25

26

27

28

Case 65480984.1
     2:17-bk-13538-DPC                       3
                           Doc 238 Filed 10/02/18  Entered 10/02/18 15:55:34   Desc
                            Main Document    Page 3 of 3
